Citation Nr: 0206220	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  96-51 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, classified as post-concussion headaches.

(The issues of entitlement to an initial evaluation in excess 
of 20 percent for residuals of a left knee injury and an 
initial compensable evaluation for multiple scars of the left 
elbow, left greater trochanter, left femur, left thigh, left 
knee, and left lower leg will be addressed by the Board in a 
separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1990 to 
February 1996, including stateside service during the Persian 
Gulf War.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the Salt Lake City, Utah, Regional Office, which, in part, 
denied service connection for residuals of a head injury, 
classified as post-concussion headaches; granted service 
connection and assigned a 20 percent evaluation for residuals 
of a left knee injury (classified as segmented fracture of 
the left fibular shaft, rupture of the posterior cruciate 
ligament, anterior cruciate ligament tear, mid-medial 
meniscal tear, mid-plica tear, and postoperative ligament 
reconstruction); and granted service connection and assigned 
a noncompensable evaluation for multiple scars of the left 
elbow, left greater trochanter, left femur, left thigh, left 
knee, and left lower leg, all effective February 26, 1996.  

Jurisdiction over the case was subsequently transferred to 
the New Orleans, Louisiana, Regional Office (RO).  

Additionally, the Board will undertake further development on 
the remaining disability rating issues on appeal involving 
residuals of a left knee injury and multiple scars of the 
left elbow and left lower extremity pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the additional 
development is completed, the Board will provide notice as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After issuing the notice and reviewing appellant's response 
to the notice, the Board will prepare a separate decision 
addressing these remaining disability rating appellate 
issues.  It should be added that in Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction, the Board has reframed these disability 
rating issues on appeal as those delineated on the title page 
of this decision.  

Although written statements by appellant and her 
representative are construed as an intention to request an 
increased rating in excess of 20 percent for residuals of a 
left elbow fracture, since it does not appear that the RO has 
developed this issue, it is referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDING OF FACT

It is at least as likely as not that appellant has residuals 
of a head injury, classified as post-concussion headaches, 
related to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
residuals of a head injury, classified as post-concussion 
headaches, were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's favorable decision of the service 
connection issue on appeal, no further evidentiary 
development is necessary.  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including, but not limited to, the following: 

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A service entrance examination dated in February 1990 and an 
attendant medical questionnaire did not include any 
complaints, findings, or diagnoses pertaining to headaches or 
history of headaches/head trauma.  The available service 
medical records indicate that in September 1990, appellant 
fell asleep while driving and was injured in a head-on 
collision with another vehicle, sustaining multiple abrasions 
and lacerations about the head and other bodily areas and 
fractures of extremities.  A CT head scan was normal.  A 
substantial positive piece of evidence is contemporaneous 
hospitalization records, which included diagnoses of closed 
head trauma and concussion with loss of consciousness.  

Negative pieces of evidence are service Medical and Physical 
Evaluation Boards reports dated in October 1990 and January 
1992 and a September 1995 service discharge examination 
report, which did not include any complaints, findings, or 
diagnoses pertaining to residuals of a head injury/post-
concussion headaches.  

The post-service clinical evidence of record includes an 
April 1996 VA general medical examination report, which is a 
significant positive piece of evidence.  Said examination 
report noted that appellant had sustained a major concussion 
at the time of the September 1990 automobile accident; that 
she was in an Intensive Care Unit for five days; that she did 
not recall how long she was unconscious; and that since then, 
she had experienced severe, frontal headaches with a 
frequency of 4-5 per month of 1-3 days duration, occasional 
"blackouts", and some difficulty remembering numbers.  
Significantly, the impression was "[h]istory of closed head 
injury with major concussion in connection with the 
automobile accident described in September of 1990.  The 
veteran has developed headaches post concussion....  There is 
no history of any headache problem prior to the automobile 
accident."  

A June 1996 rating decision by the Salt Lake City, Utah, 
Regional Office denied service connection for residuals of a 
head injury, classified as post-concussion headaches, on the 
grounds that although service records had shown that 
appellant sustained a closed head injury with concussion and 
loss of consciousness, there "is no evidence of a residual 
of this head injury, to include a post[-]concussion headache 
syndrome"; and that "there is no evidence of a post[-
]concussion headache syndrome in the service records on file.  
Without such evidence it would require the [rating] board to 
resort to speculation to relate the current complaints of 
headaches to the 9/90 accident."  The Board, however, 
reaches an opposite conclusion, because a closed head injury 
with concussion was diagnosed in service and a VA medical 
opinion shortly after service discharge clearly states that 
appellant's current headaches are post-concussion headaches 
that developed after the in-service closed head injury.  The 
Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

As stated in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
"by reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
Since the positive evidence appears at least in relative 
equipoise with the positive evidence as to whether appellant 
has residuals of a head injury, classified as post-concussion 
headaches, that had an in-service onset, service connection 
for residuals of a head injury, classified as post-concussion 
headaches, is warranted.  


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for residuals of a head injury, classified 
as post-concussion headaches, is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

